Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed May 6, 2022 and the Amendment filed May 9, 2022.

3.	Claim 1 has been amended and 10 has been cancelled in the Amendment filed May 6, 2022 and claims 15, 16, and 18 have been canceled in the Amendment filed May 9, 2022.

4.	Claims 1, 3-9, and 11-14 have been examined in this notice.

5.	The Advisory Action filed May 16, 2022 has been erroneously filed and is withdrawn.


Allowable Subject Matter
6.	Claims 1, 3-9, and 11-14 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendments filed May 6, 2022 and May 9, 2022.

7.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of an “electronic device comprising: a display; a communication module; and a processor… wherein the processor is configured to: generate user data including a plurality of items and a user profile including information related to a preference for each of the plurality of items based on collected user activity information, receive learning information data related to the plurality of items from the external electronic device, generate user learning data by applying the learning information data to the user data, learn a user preference pattern based on the user learning data, update the user profile based on the learned user preference pattern, request, to the external electronic device, the recommended item based on the user data including the updated user profile, and receive recommended item data related to the updated user profile from the external electronic device, wherein, when a specified application is executed, the processor is further configured to: display information about a first recommended item data having a first detail level based on a first user profile before learning the user preference pattern, and display information about a second recommended data item having a second detail level that is higher than the first detail level as a first screen on the display based on a second user profile after learning the updated user preference pattern” (emphasis added) as recited in independent claims 1.
For these reasons above, claims 1, 3-9, and 11-14 are allowable.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2443



/Michael Won/
Primary Examiner, Art Unit 2443
May 18, 2022